 

Case 1:20-cv-04798-GBD Document 14 Filed 09/14/20 Page 1 of 1

Sarna ee ena ig,

[ust DCS SDR oy,

iD SOON Pyare,
UNITED STATES DISTRICT COURT OC a WME MP
LE Ad ROA ALE Say me,

SOUTHERN DISTRICT OF NEW YORK j Di :
‘ '. 8 ae ® RELA

  
 

 

~~ ee ee eee ee ee ew eee ee eee ee x
PAMELA WILLIAMS, :

 

Plaintiff,

ORDER
20 Civ. 4798 (GBD)

-against-
NUDESTIX USA INC., on behalf of herself and all:
others similarly situated, :

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within

forty-five (45) days.

All conferences previously scheduled are adjourned sine die.

Dated: September 14, 2020
New York, New York

SO ORDERED.

Gisig.. om Done

B. DANIELS
ed States District Judge
